Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority Status Correction
The acknowledgement is made of a claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f); however, none of the certified copies of the priority documents have been received or retrieved by the office. The Examiner inadvertently checked box A under item 4 of PTO 37 which should have been box C as it is indicated in the file wrapper that the retrieval request attempted on August 21, 2018 was unsuccessful. Accordingly, form PTO 37 is now properly documented to reflect the current status. The instant issue was discussed with Mr. Jason Murphy, attorney for the Applicant(s) on February 3, 2021.
Response to Amendment
Applicant’s arguments, see amendment, filed on September 22, 2020, with respect to the rejection of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the amendment and remark presented by the Applicant(s). Claims 1-15 are pending in the application. 
Allowance Restated
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1 and 13: the instant claim is allowed because the closest prior art, Crabtree et al. (U.S. Patent No. 10, 514,954, hereon Crabtree) fails to 
The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857